DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9-16, and 17-20 are objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims 9-16 and 17-20 are not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 has a vast amount of errors and 112(b) issues that make the claim indefinite and unclear to the Examiner. Please review a marked up version of claim 8 below where the portions in bold represent how the claim is being interpreted:
A pump for fluid application, comprising: 
i) a piston (1) and  a (antecedent basis) respective sleeve (2), wherein  a (Antecedent basis) head (3) of the piston (1) is surrounded by two ring-seals (4) separated from each other to form a channel (5) between the seal rings (4), where a lubricant is added to lubricate the piston; 
ii) a tubular casing (6) for housing the piston sleeve (2), wherein  an (Antecedent basis) interior of the casing (6) has a first section (7) with   (Makes the clause clear and definite) dimensions to firmly accommodate the sleeve (2); a second section (8) whose diameter is reduced according to  a (Antecedent basis) thickness of  walls of the sleeve (2), and has a perforation (10) where the lubricant is applied in the channel (5); and a third section (11) whose diameter is reduced according to  a (Antecedent basis) thickness of the projections of the seal rings (4); and said casing (6) also has an external thread (24) at  an (Antecedent basis) end where  a (Antecedent basis) piston outlet is; 
iii) a set of valves is provided at  a (Antecedent basis) outlet end of the  piston (Antecedent basis) sleeve (2), for sucking and expelling, fluids; said set of valves is formed of: 
a) an outlet valve (13); 
b) a first tubular valve container (14) with open ends which houses the outlet valve (13), and said tubular valve container (14) is formed by three sections of different diameters: the first section (15) being of greater diameter with a lateral perforation (16), following a second section (17) of intermediate diameter, and a third section (18) with smaller diameter, and said first tubular (Antecedent basis) container (14) has a widening (25) in  a (antecedent basis)
c) A (Make “a” lowercase) tubular piece (19) is housed longitudinally inside the first section (15) and second section (17), whereby the tubular piece (19) is also formed by two sections with dimensions suitable to be housed in the -15- first (15) and second section (17), where a first tubular section (20) has a longitudinal half removed in almost its entirety, and a second section of smaller diameter (21) where  a (Antecedent basis)  open circular end of the outlet valve is fixed (13); leaving the first tubular section (20) housed longitudinally inside the first section (15), and the section of smaller diameter (21) with the outlet valve (13) inserted, in the second section (17), but one part of  a (Antecedent basis) tip of the outlet valve (13) is housed in the smaller diameter section (18) of the tubular valve container (14); 
d) at least one inlet valve (12); 
e) a second valve container (22) tubular and with open ends and with externally threaded areas (27 and 28) at each of its ends, is screwed perpendicularly, by means of one of its ends, into the lateral perforation (16) of the first section (15) of greater diameter of the first container (14), where the inlet valve (12) is housed longitudinally,  a (Antecedent basis)  closed tip of which is projected towards the lateral perforation (16); 
iv) a corner connector (29) is connected at the free end of the second valve container (22), to join the set of valves to [[:]] ; 
v) a first conduit (30), which feeds the pump with fluid, and this in turn is connected to a source of fluids; 
vi) a second conduit (32) is connected at  a (Antecedent basis)  free end of the third section (18), of the first container (14), to receive the fluids leaving the piston and leading (Clarification) to: 
vii) a nozzle (33) for  a (Antecedent basis)
viii) connectors and annular gaskets, in a sealed manner, the set of valves with the outlet of the piston, and the second valve container (22) with the corner joint (29); and 
ix) at least one means for securing the pump is provided on the piston rod (9).
Claim 1 has sections ii, iii.b, and iii.c that each use “first section”, “second section” , and “third section” and for antecedent basis the names of the above sections need to be renamed to avoid indefiniteness of claim sections iii.b and iii.c. 
Claim 1 recites “viii) connectors and annular gaskets, in a sealed manner, the set of valves with the outlet of the piston, and the second valve container (22) with the corner joint (29)” which is unclear to the Examiner and it is requested by the Examiner for the Applicant to double check this claim for clarity. 
Claim 1 recites “at least one means for securing the pump is provided on the piston rod” where a review of the specific ion does show element 35 as the securing means however it is unclear to the Examiner what constitutes or is meant by securing means. 
Claim 3 recites “the tubular piece must be placed” where this limitation is unclear to the Examiner. For examination purposes the limitation “the tubular piece must be placed” will be treated as “the tubular piece is placed.”
Claim 3 recites “in such a way, as to accommodate the upper end” which is unclear to the Examiner if this is exemplar language. For examination purposes, the phrase “in such a way, as to accommodate the upper end” will be treated as “so as to accommodate the upper end”.
Claim 4 recites “the point” in line 5 and “the broadening” also in line 5. It is unclear to the Examiner where the immediately above aspects are calling back to in claim 1. For examination purposes, “the point” will be treated as “a point” and “the broadening” will be treated as “the widening”. 
Claim 5 recites “conventional nut” where it is unclear and indefinite to the Examiner what constitutes a “conventional nut”. For examination purposes, the phrase “conventional nut” will be treated as “nut”.
Claim 7 recites “The pump of claim 1, characterized in that it optionally comprises an energy source, to operate said pump in a motorized manner” where it is unclear to the Examiner what is meant by “optionally”. For examination purposes, claim 7 will eliminate the use of “optionally”.
Claim 8 has a vast amount of errors and 112(b) issues that make the claim indefinite and unclear to the Examiner. Please review a marked up version of claim 8 below where the portions in bold represent how the claim is being interpreted:
The pump according to claim 1, characterized in that the valve assembly further comprises:
i) a second (36) and a third (37) fluid inlet valve; 
ii) a third (42) and  a fourth (43) tubular valve container for longitudinally containing in its interior the second (36) and the third (37) fluid inlet valve, respectively, which are joined in the first section (15) of the first tubular valve container (14); 
iii) an safety exhaust valve (38) to regulate the air pressure of the pump  (The use of in question causes confusion to the Examiner as to what is meant); 
iv) a fifth tubular valve container (44)  comprising a (Clarifies the fifth tubular valve container) free end with the exhaust valve (38), which is also joined in the first section (15) of the first valve container (14); 
v) a second tubular piece (The phrase “a tubular piece” brings into question which one of the prior instances are being referred to or if this is a new tubular piece) passed (47) to control the entrance of the fluids, is housed longitudinally inside the first section (15) of the first valve container (14); and 
vi) a seal-piece (75) is placed on  an end of the fluid controlling part
Claim 16 recites , “The pump according to claim 8, wherein the valve container (44) is joined to the exhaust valve (38), by means of a conventional nut (50)” which should read “The pump according to claim 8, wherein the  fifth tubular valve container (44) is joined to the exhaust valve (38), by means of a  nut (50).” These changes clarify which valve container is being referred back to and removes the unclear language of “conventional”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0231656, US 5335734, US 4688643, US 4260341, US 2557247, and US 636375 all disclose various hand actuated pumps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746